Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
This Office Action is in response to the amendment submitted on 006/02/22. Claims 58 and 60-78 are currently pending in the application, with claims 69-77 having being withdrawn and claims 1-57 and 59 having being cancelled.  Accordingly, claims 58 and 60-68 are being examined on the merits herein.  

Receipt of the aforementioned amended claims is acknowledged and has been entered.  

Applicant’s argument with respect to the 112(a) rejection of claims 58 and 60-68 has been fully considered.  Applicant argues that the claims are now enabled as claim 58 has been amended to recite that the RAR agonist is a highly specific RARƴ agonist.  Additionally, Applicant argues that the specification enables more than lesions of the tongue as the inventors utilized a 4-NQO model that is a known mouse model of human oral cavity and esophageal  squamous cell carcinoma and that nivolumab (OPDIVO) has been approved to treat recurrent or metastatic squamous cell carcinoma of the head and neck cancer without distinguishing the site of the primary tumor such as the tongue.  Such arguments are however not found persuasive as the Examiner contends that nowhere in the specification did applicant test any other head and neck cancer tumor cell type.  While 4-NQO is known to be utilized for inducing a model of oral tumors, it is also known to lead to lesions of the tongue and thus tested for tongue tumors.  The examiner contends that various types of tumors are encompassed under Head and neck cancer including larynx, throat, lip, which possess various aggressiveness and metastatic potential and yet applicant failed to test any of said cancer types.  As for Applicant’s argument with respect to OPDIVO or nivolumab, the examiner maintains that nivolumab has indeed been approved for oral squamous cell carcinoma and has been tested in various oral tumor types including laryngeal cancer, esophageal cancer, etc…  Moreover, the examiner reminds applicant that OPDIVO’s approval for treatment of various oral cancer tumor types is irrelevant as nivolumab is an antibody while applicant tested small organic molecules for treatment of cancer of the tongue.  As a result, no true comparison can be made as they possess contrasting structures and mechanism of action.  As for applicant’s amendment with respect to the use of “highly specific RARƴ agonist”, such amendment still fails to enable the claims as the claims are directed to a variety of RXR agonist in combination with a variety of highly specific RARƴ agonist and yet applicant test one specific combination of bexarotene and CD1530 in treating tongue cancer.  Since applicant has yet to test a variety of head and neck cancers and given that applicant has yet to demonstrate effective treatment utilizing a variety of RXR agonist and highly specific RARƴ agonist, the examiner maintains that the data still do not commensurate in scope with the claims.  

Finally, Applicant argues that that the MPEP teaches that an in vitro model example in the specification constitute a working example if that example correlates with a disclosed or claimed method.  Such argument is not found persuasive as the examiner contends that the examiner has indeed considered applicant’s study as a working example but not representative of the entire subgroup of neck cancer.  Since Head and Neck cancer encompasses, throat cancer, laryngeal cancer, mouth cancer, nasal cavity cancer, salivary gland cancer, melanoma, etc..  and given that some of said cancers can be aggressive while others are slow growing, the examiner contends that the data proffered by Applicant do not commensurate in scope.  Moreover, applicant claims the use of the combination of every single RXR agonist and highly specific RARƴ agonist (including peptides and small organic molecules) and again tested two small organic molecules that are RXR and RARƴ agonists.  As a result, the examiner maintains that applicant has failed to enable the breadth of the claims.  Thus, the 112(a) rejection of claims 58 and 60-68 remains proper.  

For the foregoing reasons, the rejection of record was indeed proper.  However, in view of applicant’s amendment, the following 112(b) and modified 112 (a) Non-Final rejections are being made.  

Claim Rejections - 35 USC § 112 (Lack of Antecedent Basis)
The following is a quotation of 35 U.S.C. 112(b):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 60 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 60 recites the limitation "said squamous cell carcinoma " in claim 58, line 1 while claim 58 to which it refers to recites head and neck squamous cell carcinoma.  Specifically, the claims contains no earlier recitation or limitation of said term and is thus unclear as to what element the limitation was making reference to.  As a result, there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 112
Notice of AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 58, 60-68, and 78 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treating cancerous lesions of the tongue by administering the combination of bexarotene and CD1530, does not reasonably provide enablement for treating every subtype of head and neck squamous cell carcinoma by administering bexarotene and CD1530 or administering every single RXR agonist in combination with every single highly specific RARƴ agonist.   The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a method for treating a head and neck squamous cell carcinoma in a subject, the method comprising: administering to said subject a Retinoid X receptor (RXR) agonist in combination with a Retinoic Acid Receptor (RAR) agonist, where said RAR agonist is a highly-specific RARƴ agonist, thereby treating said head and neck squamous cell carcinoma in said subject.  The instant specification fails to provide information that would allow the skilled artisan to practice the treatment of every single subtype of head and neck squamous cell carcinoma with the combination of every single RXR agonist and every single highly-specific RARƴ agonist.

In re Sichert, 196 USPQ 209 (CCPA 1977)

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a method for treating a head and neck squamous cell carcinoma in a subject, the method comprising: administering to said subject a Retinoid X receptor (RXR) agonist in combination with a Retinoic Acid Receptor (RAR) agonist, where said RAR agonist is a highly-specific RARƴ agonist, thereby treating said head and neck squamous cell carcinoma in said subject. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art.  As illustrative of the state of the art, the examiner cites the fact that while applicant demonstrated treatment or reduction of cancerous lesions in the tongue, nowhere in the specification did applicant demonstrate actual treatment of any other subtype of head and neck squamous cell carcinoma with said combination or a variety of RXR agonist and a variety of RARƴ agonist.  Specifically, the examiner contends that Head & Neck Squamous Cell Carcinoma (HSCC) is a genus of cancers that begins in the squamous cells that line the mucosal surface of the head and neck and encompasses cancers in the oral cavity (i.e. including lip, tongue, palate, and gum), the throat, the voice box, sinus and nasal cavity and salivary glands.  Again, the specification failed to demonstrate treatment of the various subgenus of cancers comprising administering Bexarotene and CD1530. Additionally, the examiner contends that head and neck squamous cell carcinoma (HNSCC) is defined by applicant in the specification (see paragraph 00069) as encompassing lip, oral cavity, nasal cavity, paranasal sinuses, pharynx, and larynx carcinoma and yet applicant only tested tongue epithelium carcinoma.  Since said cancers can be genetically complex and difficult to treat and given that some forms are aggressive, the examiner maintains that treatment of one type of cancer such as tongue would not necessarily result in treatment of every single subtype of head and neck squamous carcinoma.  

As a result, the examiner maintains that because of the diversity in head and neck squamous cell carcinoma and due to contrasting invasion potential of these carcinomas, what is applicable to tongue cancer would not necessarily be applicable to every other head and neck squamous cell carcinoma including those with aggressive and metastatic potential.
Likewise, the claims recite the use of every and any RXR agonist in combination with every and any highly-specific RARƴ agonist and yet the specification only teaches unexpected results with respect to the combination of the RXR agonist, Bexarotene, and the RARƴ agonist, CD1530 as seen in figure 1D and 1E.  Additionally, attention is directed to Dawson et al. who teach that ligand binding alters the ligand binding pocket of RXR receptor wherein the binding differs depending on the ligand binding affinity of the RXR agonist or ligand such as DHA which showed the lowest binding affinity and thus conferred an antagonist conformation to the RXR receptor (see pg. 9, Section 3.1). In light of such findings, the examiner contends that biological effects induced by specific agonists would not necessarily recapitulate in non-specific RXR agonist as there is no reasonable expectation of success and undue experimentation would be needed.  Consequently, the examiner maintains that what is applicable to Bexarotene would not necessarily be applicable to other RXR agonist as the response to treatment can be contrastingly different.  Thus, absent data from applicant demonstrating actual treatment of subtypes of HNSCC with the combination of bexarotene and CD1530 and a combination of a variety of RXR agonists and a variety of RARƴ agonists and absent data demonstrating the use of a variety of RXR agonists in combination with RAR agonists in reducing the number and severity of lesions in various subtypes of HNSCC, the examiner maintains that undue experimentation would be needed by one skilled in the art in order to determine if in fact such combination is indeed effective in treating subtypes of head and neck squamous cell carcinoma.  As a result, the examiner maintains that applicant has not enabled the breadth of the claims as presently recited.  
		
	2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “treatment of every single head and neck squamous cell carcinoma comprising administering every single RXR agonist in combination with every single highly-specific RARƴ agonist”. While such “treatment” might theoretically be possible for tongue cancer comprising administering bexarotene and CD1530, as a practical matter it is nearly impossible to achieve a treatment for all head and neck squamous cell carcinomas with the same aforementioned combination. 

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for the treatment of every subtype of HNSCC with said combination.  No reasonably specific guidance is provided concerning useful therapeutic protocols for treating every single head and neck squamous cell carcinoma, other than reduction of cancerous tongue lesions by administering the combination of bexarotene with CD1530. The latter is corroborated by the working examples in figures 1, figure 4C, and figure 12. 

	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed combination of RXR and highly-specific RARƴ agonists could be predictably used for the treatment of every single Head & Neck squamous cell carcinoma. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Samira Jean-Louis whose telephone number is (571)270-3503.  The examiner can normally be reached on M-T 5:30-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
11/05/2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.